Citation Nr: 1228593	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral inguinal hernia repairs with residual scars.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000, October 2001 to October 2005, and May 2006 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral inguinal hernia repairs with residual scars and assigned an initial 0 percent rating, effective November 26, 2006.

The Veteran properly filed a notice of disagreement in March 2008, asserting that he was entitled to an increased initial rating for his bilateral inguinal hernia repairs with residual scars.  The increased rating was denied in a statement of the case (SOC) issued in April 2009.  The Veteran perfected his appeal in June 2009.

In April 2012, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge, held at the RO.  A transcript of that hearing has been associated with the claims file.  The undersigned agreed to hold the record open for 60 days in order to enable the Veteran to obtain additional evidence in support of his claim.  Both at the hearing and subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.  As the requested period for submitting evidence has now expired, appellate review may proceed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks entitlement to a compensable evaluation for bilateral inguinal hernia repairs with residual scars, currently evaluated as noncompensable.  The most recent VA examination was performed in January 2009.  Since that time, the Veteran reports that his hernias have recurred, he experiences pain, requires additional repair surgeries, has work limitations, and is excluded from doing certain types of jobs because of his disability.  The Veteran has submitted a private treatment record dated March 2012 that indicates he will be undergoing repair surgeries for recurred bilateral inguinal hernias.  The Veteran contends that his hernia symptomatology is more severe than the currently assigned rating suggests and, as such, he is entitled to an initial compensable rating. 

In his hearing testimony, the Veteran stated that he had obtained a new physician, "Dr. O.," for his hernias.  He subsequently submitted one treatment record from Dr. O. dated March 2012.  This record indicates that the Veteran was scheduled for a CT scan later in March and wished to proceed with bilateral hernia repair surgery.  The Veteran also testified that he had last seen his VA physician in the summer of 2011.  There do not appear to be VA or private records pertaining to such treatment contained in the claims file; in fact, there are no medical records dated between January 2010 and March 2012.  Consequently, it appears that there are potentially outstanding medical records.  Therefore, while on remand, the Veteran should be requested to identify any VA Medical Centers and private practitioners where he is receiving treatment, and where he was treated after January 2009.  Any outstanding medical records from such facilities, as well as from Dr. O., should be obtained for consideration in connection with the Veteran's appeal. 

The Board also finds that the record is void of a contemporaneous assessment of the severity of the Veteran's bilateral inguinal hernias.  In this regard, his hernia disability was most recently assessed three and a half years ago, during the January 2009 VA examination; however, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records, or the last several years of medical developments.  In light of the outstanding medical records, the Board also finds that, after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination to assess the current severity of his bilateral inguinal hernia repairs.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, for the foregoing reasons, the Board finds it appropriate to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral inguinal hernia repairs.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011) (noting that VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition).

Specifically, the new VA examination scheduled on remand should include findings responsive to the rating codes used to evaluate inguinal hernias.  38 C.F.R. § 4.114, Diagnostic Code 7338.  It should also address the diagnostic criteria governing scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805 (2008); 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Indeed, such consideration is proper because the Veteran's hernia residuals have been shown to include scarring, a symptom that is separate and distinct from the primary manifestations of that service-connected disability.  See 38 C.F.R. § 4.14; 38 C.F.R. § 4.25; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (noting that the rule against pyramiding does not forbid the assignment of separate ratings for diverse symptoms that are related to the same disorder).  Moreover, the Board notes that the new VA examination should expressly focus on the criteria for rating scars that existed prior to October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Indeed, consideration under the revised schedular criteria would be inappropriate since the Veteran filed his increased rating claim before those amendments took effect and has not specifically raised them in support of his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare providers who treated him after January 2009 for his service-connected bilateral inguinal hernia repairs with residual scars.  Then, after securing any necessary authorization from the Veteran, all identified treatment records should be obtained, to include any private treatment records from Dr. O.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's records from VA treating facilities pertaining to any treatment the Veteran received for his bilateral inguinal hernia and residual scars dating since January 2010. 

3.  After the above development has been completed, and all obtained treatment records are associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his bilateral inguinal hernia repairs with residual scars.  The claims file and a copy of this remand decision should be made available to the examiner for review.  The examiner must confirm in his written report that he conducted a review of the claims file.  Any and all indicated studies, tests, and evaluations should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report. 

The examiner is then requested to address the following with respect to the right and left hernias, differentiating between the two when appropriate:

(a) Are the Veteran's bilateral inguinal hernias without true hernia protrusion?

(b) Are the Veteran's bilateral inguinal hernias small or large?

(c) Are the Veteran's bilateral inguinal hernias recurrent?

(d) Are the Veteran's bilateral inguinal hernias remediable or irremediable?

(e) Are the Veteran's bilateral inguinal hernias readily reducible?

(f) Are the Veteran's bilateral inguinal hernias postoperative?

(g) Are the Veteran's bilateral inguinal hernias inoperable?

(h) Are the Veteran's bilateral inguinal hernias well supported by truss?
 
(i) Are the Veteran's bilateral inguinal hernias well supported by belt?

(j) Are the Veteran's bilateral inguinal hernias not well supported under ordinary conditions?

(k) Regarding the Veteran's bilateral residual scars, the examiner is requested to identify the location, size and visible appearance of any such scarring, to include noting any adherence, tenderness, ulceration, limited motion, or functional impairment resulting therefrom.  The examiner should also comment upon whether the scarring is painful, superficial, poorly nourished, unstable, or deep.

(l) Describe the impact that the bilateral inguinal hernia repairs with residual scars have on the Veteran's employability.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4. After completing the above, the Veteran's initial rating claim should be re-adjudicated, based on the entirety of the evidence, with consideration as to both the propriety of staged ratings, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), and whether the Veteran is entitled to an extra-schedular rating.  The RO should specifically consider the Veteran's claim of entitlement to an initial rating for bilateral inguinal hernia repairs with residual scars.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for his response before the record is returned to the Board for further review. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

